          Case 1:18-cv-09936-LGS Document 319 Filed 08/13/21 Page 1 of 4




                                                                                     August 13, 2021
VIA ECF
The Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
         Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
        We write on behalf of all parties in the above-referenced action pursuant to the Court’s
August 4, 2021 Order, which directed the parties to propose “new deadlines for all dates affected
by an administrative stay” (Doc. No. 315). Plaintiffs also will make a separate submission relating
to certain non-party discovery issues and related deadlines.

   I.       Pseudonymity

        As an initial matter, at the time of the Court’s June 1, 2020 Order, the Court had set a
deadline of June 9, 2020, for any motion Plaintiffs might elect to file in order to continue to proceed
pseudonymously. (See Doc. No. 266.) The parties are meeting and conferring regarding these
issues and are hopeful that they can reach an agreement that would avoid motion practice and lift
pseudonymity subject to appropriate protections. Accordingly, the parties request that they
provide a joint update within two weeks from today on August 27, 2021.

        Mindful, however, of the Court’s prior deadline, the parties further propose to set the
following briefing schedule for any motion practice that may be necessary in the event that the
parties are unable to reach agreement:

            Plaintiffs’ Motion and Opening Brief              September 3, 2021

            Defendants’ Opposition                            September 17, 2021

            Plaintiffs’ Reply                                 September 24, 2021


Further, in the event that such motion practice becomes necessary, the parties have agreed to work
cooperatively to propose any limited adjustments to the schedule proposed that may be
appropriate.

   II.      Discovery

       The parties also have met and conferred concerning discovery and case management more
broadly, including with respect to certain amendments to the Third Amended Case Management
Plan and Scheduling Order (“Third Amended CMO”) entered by the Court on March 31, 2020
(Doc. No. 219). In crafting the following joint proposal, the parties have endeavored to propose
          Case 1:18-cv-09936-LGS Document 319 Filed 08/13/21 Page 2 of 4




deadlines that will move this case along expeditiously, while also being realistic about the amount
of time needed to complete each remaining phase of discovery without further extensions. The
parties’ proposed schedule is set forth below and relevant dates are also included in the Proposed
Fourth Amended CMO attached as Exhibit A hereto.

             Substantial Completion of Party Document              November 19, 2021
             Discovery

             Completion       of   All    Party    Document        December 15, 2021
             Discovery

             Completion of Fact Depositions & Fact                 May 27, 2022
             Discovery including nonparty discovery

             Affirmative Expert Identification                     June 30, 2022

             Affirmative Expert reports                            August 19, 2022

             Rebuttal Expert Identification                        August 26, 2022

             Rebuttal Reports                                      October 21, 2022

             Close of Expert Depositions & Expert                  December 16, 2022
             Discovery


        Notwithstanding the parties’ proposed schedule set forth above, it is the Defendants’
position that the parties should also be permitted to disclose additional experts for trial ninety (90)
days before the date set for trial or for the case to be ready for trial (if necessary), as provided for
under Rule 26 of the Federal Rules of Civil Procedure.

        With respect to the foregoing, Plaintiffs’ position is that the joint proposed schedule set
forth above provides sufficient time for disclosure and discovery of all experts, including trial
experts, and should supersede the minimum timing requirements set forth in Rule 26. See Fed. R.
Civ. P. 26(a)(2)(D) (stating that requirement of disclosure “at least 90 days” before trial applies
only “[a]bsent . . . court order”). (See also Doc. No. 153 (joint submission proposing even earlier
disclosures).) In the extraordinary event that a party can show good cause for additional expert
disclosure following the close of expert discovery under the joint schedule proposed above, the
parties should meet and confer and, if necessary, seek relief from the Court at that time. 1




1
 Should any such additional disclosure be permitted in the future, such disclosure should, at a minimum, include a
written report in accordance with Rule 26(a)(2)(B), and an opportunity for a deposition in accordance with Rule
26(b)(4)(A).


                                                        2
           Case 1:18-cv-09936-LGS Document 319 Filed 08/13/21 Page 3 of 4




    III.    Class Certification

        In its May 18, 2020 Order, the Court noted that the operative case management order does
not currently include a deadline for moving for class certification. (Doc. No. 264.) The parties
have met and conferred and are in agreement that fact and expert discovery are likely to be
necessary and appropriate in connection with such a motion, and accordingly, the parties
respectfully propose the following briefing schedule for class certification:

            Plaintiffs’ motion for class certification          January 27, 2023
            and opening brief in support thereof

            Defendants’ opposition to Plaintiffs’               March 17, 2023
            motion

            Plaintiffs’ reply in further support of their       April 14, 2023
            motion


    IV.     Pre-Motion Conference and Status Letter for Dispositive Motions

        Finally, the Third Amended CMO also scheduled a pre-motion conference on October 15,
2020 for any anticipated dispositive motions, approximately two weeks following the anticipated
completion of expert discovery on September 29, 2020. In view of their joint proposals relating
to class certification briefing, the parties respectfully request that the parties submit a joint status
letter on January 13, 2023, following the close of expert discovery, that such status letter address
the parties’ proposals with respect to the timing of any anticipated dispositive motions, and that
the pre-motion conference be rescheduled to a date to be determined by the Court following
submission of such letter. The parties have included these proposals in Sections 13(b) and 13(c)
of the proposed Fourth Amended CMO attached as Exhibit A hereto.

                                           *       *        *

       The parties are available to appear before the Court to discuss this joint proposal should
the Court determine that such a conference would be helpful.

                                                            Respectfully submitted,




                                                   3
       Case 1:18-cv-09936-LGS Document 319 Filed 08/13/21 Page 4 of 4




 /s/ Roberta A. Kaplan                       /s/ Clifford S. Robert
Roberta A. Kaplan                            Clifford S. Robert
John C. Quinn                                Michael Farina
Alexander J. Rodney
                                             ROBERT & ROBERT PLLC
KAPLAN HECKER & FINK LLP                     526 RXR Plaza
350 Fifth Avenue, 63rd Floor                 Uniondale, NY 11556
New York, NY 10118                           Telephone: (516) 832-7000
Telephone: (212) 763-0883                    crobert@robertlaw.com
rkaplan@kaplanhecker.com                     mfarina@robertlaw.com
jquinn@kaplanhecker.com
arodney@kaplanhecker.com                     Peter T. Shapiro
                                             LEWIS BRISBOIS BISGAARD &
Andrew G. Celli, Jr.                         SMITH LLP
Matthew D. Brinckerhoff                      77 Water Street, 2100
O. Andrew F. Wilson                          New York, NY 10005
David Berman                                 Telephone: (212) 232-1322
Nick Bourland                                peter.shapiro@lewisbrisbois.com

EMERY CELLI BRINCKERHOFF ABADY               Attorney for Defendants
WARD & MAAZEL LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbawm.com
mbrinckerhoff@ecbawm.com
awilson@ecbawm.com
dberman@ecbawm.com
nbourland@ecbawm.com

Attorneys for Plaintiffs




                                         4
